TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00659-CR


                                Mark Alan Norwood, Appellant

                                                 v.

                                  The State of Texas, Appellee



           FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-DC-12-900254, THE HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING


                                            ORDER


PER CURIAM

                       The State’s brief was originally due June 23, 2017. On counsel’s motions,

the time for filing was extended to September 21. The State’s counsel has now filed a fourth

motion, requesting that the Court extend the time for filing the State’s brief. We grant the

motion for extension of time and order the State to file a brief no later than October 20, 2017.

No further extension of time will be granted and failure to comply with this order will result in

the case being submitted to this Court on the appellant’s brief alone.

               It is ordered on September 26, 2017.



Before Justices Puryear, Field, and Bourland

Do Not Publish